             Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 1 of 10 PageID #: 1884
AO 245B (Rev 02/18)    Judgment in a Criminal Case
                       Sheet I


                                         UNITED STATES DISTRICT COURT
                                                         Eastern District ofNew York
                                                                       )
                  UNITED STATES OF AMERICA                                 )      JUDGMENT IN A CRIMINAL CASE
                             v.                                            )
                                                                           )
                                                                                  Case Number:            CR 17-0301 (S-l)(NGG)
                                                                           )
                           SEAN PRICE                                      )      USM Number:                      81331-053
                                                                           )
                                                                           )      Zoe Dolan, Esq. _ _ _ _ _ _ _ _ __
                                                                           )      Defendant's Attorney
THE DElENDANT:
              I
X was found guilty after a jury trial on COUNTS ONE (1), TWO (2), THREE (3) AND FOUR (4) OF THE SUPERSEDING
INDICTMENT (S-1).
D pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)          _______ ----~- _____ - ~ - - - - ~J_LE _D___
    after a plba of not guilty.                                          rN CLERK'S OFFICE
              I
The defendr is adjudicated guilty of these offenses:                *
                                                                   U.S. DISTRICT COURT E.D.N.Y.
                                                                               DEC 2o2018
Title & Section
SEEPAGEQOF
                                  Nature of Offense
                                                                      BROOKLYN OFFICE
                                                                                                      *     Offense Ended
              I

JUDGMEN




       The efendant is sentenced as provided in pages 2 through           _ _l_O__ of this judgment. The sentence is imposed pursuant to
           J
the Sentenctng Reform Act of 1984.
X     The defendant was acquitted on Counts 5, 6, 7 & 8 of the Superseding Indictment (S-1 ).

D Count(s)                                              D      is    Oare dismissed on the motion of the United States.
X Any underlying Indictment is dismissed on the motion of the United States.
         It i~ ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing a!dress until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaa t must notify the court and United States attorney of material changes in economic circumstances.

                                                                         September 21, 201 8
                                                                         Date of Imposition of Judgment

                                                                           s/Nicholas G. Garaufis
                                                                                                                       ------------



                                                                         NICHOLAS G. GARAUFIS, U.S.D.J.
                                                                         Name and Title of Judge


                                                                         December 19 2018
                                                                         Date
                Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 2 of 10 PageID #: 1885
AO 245B   (lv.
           I
                 02/18)   Judgment in a Criminal Case
                          Sheet IA
                                                                                   Judgment-Page _ 2 _ of _ _l_O_
DEFENDANT:                     SEAN PRICE
CASE NUMBER:                   CR 17-030 I (S-1 )(NGG)

                                                        COUNTS OF CONVICTION

Title & Section                     Nature of Offense                          Offense Ended       Count
18 U.S.C. § 2422(a)                 INTERSTATE AND FOREIGN ENTICEMENT            May 2017          1 (S-1)
                                    TO ENGAGE IN ILLEGAL SEXUAL ACTIVITY
            i
            I
18 U.S.C. § 2423(a)                 INTERSTATE AND FOREIGN                       April 2017        2 (S-1)
                                    TRANSPORTATION OF A MINOR TO
                                    ENGAGE IN ILLEGAL SEXUAL ACTIVITY

I 8 U.S.C. § 2421                   MANN ACT VIOLATION (TRANSPORTATION           April 2017        3 (S-1)
                                    OF AN INDIVIDUAL WITH INTENT TO
                                    COMMIT RAPE)

18 U.S.C. § 2251 (a) and            ATTEMPTED SEXUAL EXPLOITATION OF             April 2017        4 (S-1)
18 U.S,C, 2251(e)
            I                       A CHILD
                    Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 3 of 10 PageID #: 1886
AO 245B   (RL 02/18) Judgment in Criminal Case
            i                Sheet 2 - Imprisonment
                                                                                                       Judgment - Page ___3___ of   10
DEFENDANT:                            SEAN PRICE
CASE NUMBER:                          CR 17-0301 (S-l)(NGG)

                                                                    IMPRISONMENT
            I


          'ijle defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term pf:       FOUR HUNDRED AND TWENTY (420) MONTHS (CAG) ON COUNT TWO (2) OF THE
SUPERS~DING INDICTMENT (S-1). TWO HUNDRED AND FORTY (240) MONTHS (CAG) ON COUNT ONE (1)
OF THEISUPERSEDING INDICTMENT (S-1). ONE HUNDRED AND TWENTY (120) MONTHS (CAG) ON
COUNT1THREE (3) OF THE SUPERSEDING INDICTMENT (S-1). THREE HUNl>RED AND SIXTY (360)
MONTHS (CAG) ON COUNT FOUR (4) OF THE SUPERSEDING INDICTMENT (S-1). ALL COUNTS SHALL
RUN clNCURRENTLY WITH EACH omER.

      X The court makes the following recommendations to the Bureau of Prisons:
           THE COURT RECOMMENDS THAT, IF CONSISTENT WITH BUREAU OF PRISONS POLICY AND PRACTICE,
           THE DEFENDANT SHALL BE DESIGNATED TO A FACILITY IN THE NEW YORK METRO POLITAN AREA.



      X    je   I




                        defendant is remanded to the custody of the United States Marshal.

      D T e defendant shall surrender to the United States Marshal for this district:
                        at         _______ D a.m.                    D p.m.       on
                I                                      -                                -
                    I
           D as notified by the United States Marshal.

      D Je defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           9 before I
                               2 p.m. on    _________________________
           9            as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.
                    !




                                                                        RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                            to

 at


                                                                                                     UNITED STATES MARSHAL


                                                                                By ---------·- - - - - ~ - - ~ - - - - -
                                                                                                  DEPUTY UNITED STATES MARSHAL
            Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 4 of 10 PageID #: 1887
AO 2458 (Rev 02/18) Judgment in a Criminal Case
                    Sheet 3 - Supervised Release
                                                                                                      Judgment-Page __
                                                                                                                     4_ of _ _1_0_ _
DEFENDANT:                 SEAN PRICE
CASE NUMBER:               CR 17-0301 (S-l)(NGG)
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: TEN (10) YEARS ON COUNTS ONE (1), TWO (2),
THREE (3) AND FOUR (4) OF THE SUPERSEDING INDICTMENT (S-1) WHICH SHALL RUN CONCURRENTLY WITH
EACH OTHER.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
            I
2.   You must not unlawfully possess a controlled substance.
3.   You mhst refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisJnment and at least two periodic drug tests thereafter, as determined by the court.
             ID The above drug testing condition is suspended, based on the court's determination that you
            ' pose a low risk of future substance abuse. (check if applicable)
4.    D Y~u must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         re~titution. (check ifapplicable)
5.    D YJu must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D YJu must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         di~ected by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D Ydu must participate in an approved program for domestic violence. (check if applicable)
             I




You must cqmply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.      ·
               Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 5 of 10 PageID #: 1888


AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
           I
                       Sheet 3A - Supervised Release
           I                                                                                   Judgment-Page - ~ 5_ _ of _ _ _10__
DEFENDANT:                         SEAN PRICE
CASE NUMBER:                       CR 17-0301 (S-l)(NGG)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of1your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because t~ey establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to Ikeep infonned, report to the court about, and bring about improvements in your conduct and condition.
I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After! initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hour~ of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take dny items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You tust work full ~ime (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doin; so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you im doing so. If you plan to change where you work or anything about your work (such as your position or your job
      respo sibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days n advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      beco ing aware of a change or expected change.
8.    You ust not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has been
      convibted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    IfyoJ are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      desig?ed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You rpust not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   Ifthelprobation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
               I
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment cbntaining these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release cdnditions, available at: www.uscourts.gov.


Defendant"l Signature                                                                                     Date
               I             --·
          Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 6 of 10 PageID #: 1889
AO 2458   • (Rev. 02/18) Judgment in a Criminal Case
            Sheet JC - Supervised Release
          I                                                               Judgment-Page   6   of _.....,1......
                                                                                                         0_
DEFENDANT:                 SEAN PRICE
CASE NlµMBER:              CR 17-0301 (S-l)(NGG)

                                          SPECIAL CONDITIONS OF SUPERVISION
1. THE DEFENDANT SHALL NOT POSSESS A FIREARM, AMMUNITION, OR DESTRUCTIVE DEVICE;

2. THE DEFENDANT SHALL COMPLY WITH THE ATTACHED ORDERS OF FORFEITURE (APPROVED ON
NOVEMrR 8, 2018) AND RESTITUTION (APPROVED ON NOVEMBER 9, 2018);

3. THE ~EFENDANT SHALL PARTICIPATE IN A MENTAL HEALTH TREATMENT PROGRAM, WHICH MAY
INCLUDf PARTICIPATION IN A TREATMENT PROGRAM FOR SEXUAL DISORDERS, AS APPROVED BY THE
PROBATION DEPARTMENT. THE DEFENDANT SHALL CONTRIBUTE TO THE COST OF SUCH SERVICES
RENDERED OR ANY PSYCHOTROPIC MEDICATIONS PRESCRIBED VIA CO-PAYMENT OR FULL PAYMENT IN
AN AMOUNT TO BE DETERMINED BY THE PROBATION DEPARTMENT, BASED UPON THE DEFENDANT'S
ABILIT~ TO PAY AND/OR THE AVAILABILITY OF THIRD PARTY PAYMENT. THE DEFENDANT SHALL
DISCLO~E ALL FINANCIAL INFORMATION AND DOCUMENTS TO THE PROBATION DEPARTMENT TO
ASSESS HIS ABILITY TO PAY. AS PART OF THE TREATMENT PROGRAM FOR SEXUAL DISORDERS, THE
DEFENDkNT SHALL PARTICIPATE IN A POLYGRAPH EXAMINATION(S) TO OBTAIN INFORMATION
          1


NECESSiRY FOR RISK MANAGEMENT AND CORRECTIONAL TREATMENT;

4. AS A SEARCH
        I
               CONDITION, THE DEFENDANT SHALL SUBMIT HIS PERSON, PROPERTY, HOUSE,
RESIDENCE, VEHICLE, PAPERS, COMPUTERS (AS DEFINED IN 18 U.S.C. § 1030 (e)(l)), OTHER ELECTRONIC
COMMUNICATIONS OR DATA STORAGE DEVICES OR MEDIA, OR OFFICE, TO A SEARCH CONDUCTED BY
A UNITED STATES PROBATION OFFICER. FAILURE TO SUBMIT TO A SEARCH MAY BE GROUNDS FOR
              i
REVOCAiTION OF RELEASE. THE DEFENDANT SHALL WARN ANY OTHER OCCUPANTS THAT THE
              I
PREMISES MAY BE SUBJECT TO SEARCHES PURSUANT TO THIS CONDITION.            AN OFFICER MAY
              I
CONDUCT A SEARCH PURSUANT TO THIS CONDITION ONLY WHEN REASONABLE SUSPICION EXISTS
THAT THE DEFENDANT HAS VIOLATED A CONDITION OF HIS SUPERVISION AND THAT THE AREAS TO BE
SEARCHED CONTAIN EVIDENCE OF THIS VIOLATION. ANY SEARCH MUST BE CONDUCTED AT A
              I

REASON~BLE TIME AND IN A REASONABLE MANNER;
              I                                        .
              I
5. THE 9EFENDANT SHALL NOT ASSOCIATE WITH ANY CHILD(REN) UNDER THE AGE OF 18, UNLESS A
RESPON IBLE ADULT IS PRESENT AND HE HAS PRIOR APPROVAL FROM THE PROBATION DEPARTMENT;
                  Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 7 of 10 PageID #: 1890
AO 245B   !               (Rev. 02/18) Judgment in a Criminal Case
                          Sheet 4B - Probation
                                                                                       Judgment-Page   7   of _ _l_O_
DEFENDANT:                               SEAN PRICE
CASE NUMBER:                             CR 17-030 I (S-1 )(NGG)

                                                        SPECIAL CONDITIONS OF SUPERVISION


6. THE DEFENDANT IS NOT TO USE A COMPUTER, INTERNET CAPABLE DEVICE, OR SIMILAR ELECTRONIC
DEVICE TO ACCESS PORNOGRAPHY OF ANY KIND. THE TERM "PORNOGRAPHY" SHALL INCLUDE IMAGES
              1




OR VIDEOS OF ADULTS OR MINORS ENGAGED IN "SEXUALLY EXPLICIT CONDUCT" AS THAT TERM IS
              I
DEFINEr IN TITLE 18, UNITED STA TES CODE , SECTION 2256(2). THE DEFENDANT SHALL ALSO NOT USE A
COMPUfER, INTERNET CAPABLE DEVICE OR SIMILAR ELECTRONIC DEVICE TO VIEW IMAGES OF NAKED
CHILDREN. THE DEFENDANT SHALL NOT USE HIS COMPUTER TO VIEW PORNOGRAPHY OR IMAGES OF
NAKED CHILDREN STORED ON RELATED COMPUTER MEDIA, SUCH AS CD'S OR DVD'S, AND SHALL NOT


ABUSE     r
COMMUNICATE VIA HIS COMPUTER WITH ANY INDIVIDUAL OR GROUP WHO PROMOTES THE SEXUAL

                            CHILDREN;

7. THE DEFENDANT SHALL ALSO COOPERATE WITH THE U.S. PROBATION DEPARTMENT'S COMPUTER
                  I
AND IN1ERNET MONITORING PROGRAM. COOPERATION SHALL INCLUDE, BUT NOT LIMITED TO,
IDENTltING COMPUTER SYSTEMS, INTERNET CAPABLE DEVICES, AND/OR SIMILAR ELECTRONIC
DEVICES THE DEFENDANT HAS ACCESS TO, AND ALLOWING THE INSTALLATION OF MONITORING
SOFTW1RE/HARDWARE ON SAID DEVICES, AT THE DEFENDANT'S EXPENSE. THE DEFENDANT SHALL
INFOR~I.ALL PARTIES THAT ACCESS A MONITORED COMPUTER, OR SIMILAR ELECTRONIC DEVICE, THAT
THE DEVICE IS SUBJECT TO SEARCH AND MONITORING. THE DEFENDANT MAY BE LIMITED TO
POSSES JING ONLY ONE PERSONAL INTERNET CAPABLE DEVICE, TO FACILITATE THE PROBATION
DEPART~ENT'S ABILITY TO EFFECTIVELY MONITOR HIS INTERNET RELATED ACTIVITIES. THE
DEFENDk-NT SHALL ALSO PERMIT RANDOM EXAMINATIONS OF SAID COMPUTER SYSTEMS, INTERNET
                      !
CAPABLE DEVICES, SIMILAR ELECTRONIC DEVICES, AND RELATED COMPUTER MEDIA, SUCH AS CD'S,

UNDER tIS CONTROL;

8. IF THE DEFENDANT COHABITA TES WITH AN INDIVIDUAL WHO HAS MINOR CHILDREN, THE
DEFENDANT WILL INFORM THAT OTHER PARTY OF HIS PRIOR HISTORY CONCERNING HIS SEX OFFENSE.
                      I
MOREOlER, HE WILL NOTIFY THE PARTY OF HIS PROHIBITION OF ASSOCIATING WITH ANY CHILD(REN)
UNDER 1HE AGE OF 18, UNLESS A RESPONSIBLE ADULT IS PRESENT;

9. THE D~FENDANT SHALL COMPLY WITH ANY APPLICABLE STATE AND/OR FEDERAL SEX OFFENDER
                      I

REGISTRATION REQUIREMENTS, AS INSTRUCTED BY THE PROBATION OFFICER, BUREAU OF PRISONS,
OR ANY STATE OFFENDER REGISTRATION AGENCY IN THE STA TE WHERE HE RESIDES, WORKS, OR IS A
STUDENT;
          Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 8 of 10 PageID #: 1891
AO 2458   i (Rev. 02/18) Judgment in a Criminal Case
          I Sheet 4C - Probation
          I
          I                                                                Judgment-Page   8   of _   __.1_0_
DEFENDANT:                 SEAN PRICE
CASE NUMBER:               CR 17-0301 (S-l)(NGG)

                                          SPECIAL CONDITIONS OF SUPERVISION
I
10. THE DEFENDANT SHALL REFRAIN FROM CONTACTING THE VICTIM OF THE OFFENSE, UNLESS
SPECIFIC PERMISSION IS GRANTED BY THE PROBATION DEPARTMENT. THIS MEANS HE SHALL NOT
ATTEM,T TO MEET IN PERSON, COMMUNICATE BY LETTER, TELEPHONE, EMAIL THE INTERNET, OR
THROUGH A THIRD PARTY, WITHOUT THE KNOWLEDGE AND PERMISSION OF THE PROBATION
          I
DEPARiENT;

11. UPON REQUEST, THE DEFENDANT SHALL PROVIDE THE U.S. PROBATION DEPARTMENT WITH FULL
DISCLOSURE OF HIS FINANCIAL RECORDS, INCLUDING CO-MINGLED INCOME, EXPENSES, ASSETS AND
LIABILITIES, TO INCLUDE YEARLY INCOME TAX RETURNS.             WITH THE EXCEPTION OF THE FINANCIAL
ACCOillfTS REPORTED AND NOTED WITHIN THE PRESENTENCE REPORT, THE DEFENDANT IS PROHIBITED
FROM MAINTAINING AND/OR OPENING ANY ADDITIONAL INDIVIDUAL AND/OR JOINT CHECKING,
              I
SAVINGS, OR OTHER FINANCIAL ACCOUNTS, FOR EITHER PERSONAL OR BUSINESS PURPOSES, WITHOUT
              I
THE KN<DWLEDGE AND APPROVAL OF THE U.S. PROBATION DEPARTMENT. THE DEFENDANT SHALL
COOPE+TE WITH THE PROBATION OFFICER IN THE INVESTIGATION OF HIS FINANCIAL DEALINGS AND
SHALL ,ROVIDE TRUTHFUL MONTHLY STATEMENTS OF HIS INCOME AND EXPENSES. THE DEFENDANT
SHALL 9OOPERATE IN THE SIGNING OF ANY NECESSARY AUTHORIZATION TO RELEASE INFORMATION
FORMS iERMITTING THE U.S. PROBATION DEPARTMENT ACCESS TO HIS FINANCIAL INFORMATION AND
RECO,S;
12. THE DEFENDANT SHALL REPORT TO THE PROBATION OFFICE ANY AND ALL ELECTRONIC
              I
COMMUNICATIONS SERVICE ACCOUNTS (AS DEFINED IN 18 U.S.C. §2510(15) USED FOR USER
              I
              I




COMMUNICATIONS, DISSEMINATION AND/OR STORAGE OF DIGITAL MEDIA FILES (I.E. AUDIO, VIDEO,
              I

IMAGES). THIS INCLUDES, BUT IS NOT LIMITED TO, EMAIL ACCOUNTS, SOCIAL MEDIA ACCOUNTS, AND
                  I




CLOUD STORAGE ACCOUNTS. THE DEFENDANT SHALL PROVIDE EACH ACCOUNT IDENTIFIER AND
                  I
PASSWORD, AND SHALL REPORT THE CREATION OF NEW ACCOUNTS, CHANGES IN IDENTIFIERS AND/OR
PASSWORDS, TRANSFER, SUSPENSION AND/OR DELETION OF ANY ACCOUNT WITHIN 5 DAYS OF SUCH
ACTION{AILURE TO PROVIDE ACCURATE ACCOUNT INFORMATION MAY BE GROUNDS FOR
REVOCArTION OF RELEASE. THE DEFENDANT SHALL PERMIT THE PROBATION OFFICE TO ACCESS AND
SEARCH IANY ACCOUNT(S) USING THE DEFENDANT'S CREDENTIALS PURSUANT TO THIS CONDITION
ONLY wk:N REASONABLE SUSPICION EXISTS THAT THE DEFENDANT HAS VIOLA TED A CONDITION OF
                      I
HIS SUPlRVISION AND THAT THE ACCOUNT(S) TO BE SEARCHED CONTAINS EVIDENCE OF THIS
VIOLATION.
       I
           FAILURE TO SUBMIT TO SUCH A SEARCH MAY BE GROUNDS FOR REVOCATION OF RELEASE.
                      '1
              Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 9 of 10 PageID #: 1892
              II
AO 245B (Re 02/ I 8) Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page       9        of    10
 DEFENDANT:                         SEAN PRICE
 CASE NUMBER:                       CR 17-0301 (S-l)(NGG)
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                JVT A Assessment*                Fine                            Restitution
 TOTALS              $ 400.00                  $ NIA                            $ NIA                         $                     4,374.34


 D The determination of restitution is deferred until                    • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after   stch detennination.                             --------

 □    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
               !




      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
      the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664{1), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                Total Loss**                         Restitution Ordered                       Priority or Percentage
SEE ATT~CHED ORDER                                                            $4,374.34
OF RESTrUTION




TOTALS                               $                                        $_~374.34


D     Restitution amount ordered pursuant to plea agreement $

□     The 1efendant must. pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteerth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to peralties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
              I
       D the interest requirement is waived for the            D fine      D restitution.
              I
      D ire interest requirement for the          D    fine     □   restitution is modified as follows:

* Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are reguired under Chapters I09A, 110, 11 OA, and        113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
           Case 1:17-cr-00301-NGG Document 124 Filed 12/20/18 Page 10 of 10 PageID #: 1893
AO 2458 (Rev 02/18)   Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments
                                                                                                         Judgment - Page _ _
                                                                                                                           IO_ of             IO
DEFENDANT:                  SEAN PRICE
CASE NUMBER:                CR l 7-030l(S-l)(NGG)

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     X     ; special assessment of$ 400.00
            I                           ---~-
                                                              due immediately, balance due

           CJ    not later than    _ _ _ _ _ _ _ _ _ , or
           []    in accordance with D C, D D,     D E, or                   D F below; or
            I




B     D    ,ayment to begin immediately (may be combined with            DC,         0 D, or      D F below); or

C     D    Payment in equal       _ _ _ _ _ (e.g.. weekly, monthly, quarterly) installments of $           _ _ _ _ over a period of
                          (e.g., months or years), to commence - - - - - · (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal          _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
            I             (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           trm of supervision; or

E     D ~ayment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
           irprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     X    l}estitution Payment:
           !NORDER OF RESTITUTION IN THE AMOUNT OF $4,374.34, DUE IMMEDIATELY AND PAYABLE AT A RA TE OF
           $25 PER QUARTER WHILE IN CUSTODY, AND AT A RATE OF 10% OF GROSS MONTHLY INCOME WHILE ON
            UPERVISED RELEASE.


          ]
Unless the ourt has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period bf imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial jesponsibility Program, are made to the clerk of the court.

The defenrnt shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




            I

□     The iefendant shall pay the cost of prosecution.

□     The dlefendant shall pay the following court cost(s):

□     The lfendant shall forfeit the defendant's interest in the following property to the United States:



payments shall be applied i~ th~ following order: (1) assessment, (2) restitution principal, (3) restitution interest1 (4) fine principal, (5) fine
mterest, (6) community rest1tut1on, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
